OPINION OF THE COURT
MORROW, Chief Judge.
Tali Fuamaila, the matai of the Tali Family in Pago Pago, filed his petition seeking an order requiring defendant Faanumi Tupeona to remove the “Fa’anumi house from Pouono.” Prior to the hearing the Court viewed the house and Pouono.
The land Pouono is the location for the guest house of the Tali Family in Pago Pago. It was contended by defendant Faanumi that the true guest house location for the *201Tali Family is another land near Gagamoe. However, we are convinced from the evidence it is Pouono.
We are satisfied from the evidence that Faanumi is a blood member of the Tali Family. Plaintiff himself swore under oath in the Tali title case in 1947 (No. 38-1947, H.C. of Am. S.) that she was a member. However, he says now that he learned later that she was not. We think his statement under oath in 1947 that she was a member was the truth, and that what he learned later is an error.
About 32 or 33 years ago a round house for the Tali Family was built on Pouono. It was used as a guest house with the consent and approval of Tali Filiga. Faanumi used it as a residence. We are convinced from the evidence, that because Tali Filiga, the then matai, did not have sufficient money to errect a guest house himself, he got Faa-. numi and her brother, Pastor Ueligitone, to get their brothers (brothers in the Samoan sense, not the palagi sense) in Manua to come over and build it. Tali claims that it was built by some Nuuuli people and that contributions were received from Tali people in Tutuila. However, Tali admitted on cross-examination that “Faanumi and her cousins from Manua built a round guest house for Tali Filiga” on Pouono “between 1928 and 1929.” While there were contributions from Tutuila people, viz., Amata, Puipui, Siufaga, Tupua and Tali, we are nevertheless convinced from the evidence that most of the work was done by Faanunii’s brothers (cousins) and that much of the money involved was furnished by Faanumi and her branch of the Tali Family, and that that was the reason why Tali Filiga (he had no money) in his capacity as matai assigned the part of Pouono on which the round house was erected to Faanumi, a family member, and authorized her to make use of the round guest house for her living quarters. Tali Filiga had assigned part of Pouono as early as 1924 to Faanumi and she has'lived there ever since.-She occupied' *202part of Pouono with approval of the matai for four or five years before the round guest house was built.
About 1938 or 1939 the round house was accidentally burned. It was Faanumi and her husband who came to the aid of the Tali Family and erected at their own expense the present house which the plaintiff seeks to have removed from Pouono.
After the round house was burned and the time had come to erect a new guest house, Tali Filiga was old and still without money and unable to build a new guest house. But he wanted a new guest house built and at his request to Faanumi the new guest house was erected by her and her husband at their own expense upon a part of Pouono, the same part which had been assigned by Filiga in 1924 to Faanumi. Not only did Faanumi and her husband build the new guest house for the Tali title at their own expense upon the part of Pouono assigned to Faanumi by Tali Filiga but they rendered additional service to Tali Filiga from before the time the round house was built more than 30 years ago to the time of Filiga’s death in 1946.
The plaintiff, Tali Fuamaila, was awarded the Tali title in October 1947. The defendant Faanumi and her husband rendered service to him from that time until sometime in 1959 when the new guest house of the Leota title was being dedicated in Pago Pago. Also from 1947 until sometime in 1959 Tali Fuamaila used the new house built by Faanumi and her husband for Tali Family guests. When guests came, Faanumi and her husband moved out of the house to a little house nearby so that the guests could have the entire guest house for themselves.
Shortly before the Leota house dedication ceremony was to take place, the Tali Family had a meeting at which it was decided that each couple in the family should furnish Tali Fuamaila with a case of sardines and a fine mat for thé ceremony. When Tali Fuamaila went .to Faanumi and *203her husband to ask them for their contribution, Tupeona, the defendant’s husband, told him that they would render no more service to him.
Nevertheless, shortly after refusing to make the contribution they sent a fine mat to the plaintiff for the ceremony. He refused to accept it. After his refusal Faanumi sent him a sua which he also refused. Since that time Tali has refused to accept any service from Faanumi and her husband although they have been willing to render service to the matai in accordance with Samoan custom. They have not only been willing to render service but have been willing that Tali should continue to use the present house built by them as a guest house for the family. But Tali has refused to use it as the guest house of the family ever since the dedication ceremony of the Leota guest house in 1959.
Tali brought this action to get an order from the Court requiring Faanumi to remove from Pouono the very house she and her husband built as the family guest house at the request of Tali Filiga. The order, if made, would require the house, which is palagi in style, to be torn down and it would result in Faanumi’s being ousted from Pouono on which land she has lived since 1924 under an assignment of the land to her by Tali Filiga.
In his argument Tali said that he had three grounds of complaint upon which he had the right, in effect, to have Faanumi and her husband ousted from Pouono and their house torn down and taken away: (1) That Faanumi had raised the guest house up six feet instead of four; (2) that Faanumi had extended the house without his permission; and (3) that Faanumi had told him (Tali) and the family that the house was her own house and that they had no right to it.
It appeared from the evidence that Faanumi raised the house up about six feet in 1955. Termites were damaging it, and that was the reason for raising it. Tali testified that, *204he gave Faanumi permission to raise it up four feet instead of six. Faanumi testified that he gave her permission to raise it up six feet which she did. After she raised it up Tali continued to use it for a number of years as the Tali Family guest house without any complaint by him.
It also appeared from the evidence that Faanumi extended the house some nine or ten feet on the west (Fagasa) end and about the same distance on the south side toward Pago Pago Bay. Tali denied that he gave her permission to extend it, while she testified that he did give permission and that he raised no complaint about the extensions until after they were pretty well completed. However, after they were completed Tali nevertheless continued to use the house for family guests until the time of the dedication of the Leota guest house in 1959. Tali even thanked Faanumi and her husband for the extensions, says Faanumi.
It may be that in a family meeting Faanumi did say to the family that the house was hers and that the family had no right to it. Well, the house was put up with her and her husband’s money. The family did not put it up. She was undoubtedly a little exasperated when she said it. But the fact is that she has been quite willing to have it used as the family guest house ever since she made the statement, and she has continued ready to serve the title, and would, if her service would be accepted by the matai.
Raising the house up six feet instead of four made it more useful as a guest house because guests could use the ground floor without stooping over and without bumping their heads on rafters in the ceiling above. Also extending the house made it more useful as a guest house because the extra space provided by the extensions made it possible for more guests to be housed in it. .
The very fact that Tali continued to use it as a guest house for the family after it was raised up and after the *205extensions were made shows that Faanumi did not spoil it as a guest house. The fact is she made it a better guest house by raising it up six feet and by extending it and that is no ground whatever for the matai trying to have this old lady, who has provided the guest house for the family for so many years, thrown out of her home and her house torn down.
When Faanumi told the Family at the family meeting that the house was hers (it is not to be forgotten that it was built with the money of her and her husband Tupeona) and that the family had no right in it, the matai should have calmed her down and shown her that the family did have the right to use it as a guest house, Tali Filiga having requested her and her husband to put it up for that purpose on Pouono. He should not have gotten angry as the evidence indicated he did. A matai should be patient with family members and slow to anger. He should not have rejected her service. The matai is the father of the family, the members are his children. A good father does not get angry when his child makes a mistake; not after the child has rendered service to the family for at least 35 years as Faanumi has.
In awarding a matai title (and the Court awarded the title to Fuamaila in 1947), one of the things that Section 933 of the Code, as amended, requires the Court to consider is the “value of the holder of the matai name to the Government of American Samoa.” One of the most valuable contributions a matai can make to the Government is getting his family to live together in peace and harmony. We do not think that trying to get a family member thrown out of her house and her house torn down promotes peace and harmony in a Samoan family.
Nor do we think that the Court is authorized under the law and Samoan customs to order Faanumi, a Tali Family member, who has rendered service to the family *206for at least 35 years and who, during the last two years, has had her matai refuse her service, to be thrown out of her house and her house torn down because she raised her house up six feet instead of four and extended her house so as to make it more useful for guests of the Tali Family, even though she did make some remarks that the family and the matai did not like — particularly when she is ready to render service as soon as the matai will stop refusing it and is ready to have her house, built with her and her husband’s money, used as the guest house of the family whenever the matai wishes to use it for guests.
True, the matai has the pule over family lands, but it is a pule which must be used for the benefit of family members and justly and fairly. It is not to be used unreasonably and unjustly. This Court said in the case of Folasa Tiumalu v. Herbert and Theresa Scanlan, No. 31-1961 (H.C. of Am. S.), that the “pule must be exercised fairly and justly for the benefit of the family.” A matai cannot throw a family member off of communal family land assigned to him merely because the matai happens to get mad at the family member, when such ouster would be unfair and unjust. We think under the circumstances of this case that it would be unjust and unfair for the Court upon the petition of her matai to oust Faanumi from her house and have it torn down when she is willing to render service to the Tali title.
This petition must be dismissed.
ORDER
Accordingly, it is ORDERED that the plaintiff’s petition be and it is hereby dismissed.
Costs in the sum of $37.50 are hereby assessed against Tali, the same to be paid within 30 days.